Case 4:17-cr-00016-TWP-VTW Document 69 Filed 08/16/19 Page 1 of 3 PageID #: 195




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
                        Plaintiff,            )
                                              )
                v.                            )      Cause No.: 4:17-CR-0016 TWP-VTW
                                              )
 ZACHARY TALAMONTI,                           )
                                              )
                        Defendant.            )

                        JOINT STIPULATION AS TO COMPETENCY

        The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

 Southern District of Indiana, and Bradley P. Shepard, Assistant United States Attorney, and the

 Defendant Zachary Talamonti, by counsel, Cary J. Citronberg and David J. Hensel, jointly

 stipulate that the Defendant is competent and that there is no need for a Competency Hearing. In

 support the parties state as follows:

        1.      Defendant Talamonti has undergone mental-health evaluations by qualified

 professionals from both the Bureau of Prisons and those privately retained.

        2.      The parties have reviewed those evaluations and hereby stipulate that Defendant

 Talamonti is competent.

        3.      Accordingly, there is no need for a competency hearing.

        WHEREFORE, the parties jointly stipulate that Defendant Talamonti is competent and

 that the August 20, 2019, competency hearing be vacated.
Case 4:17-cr-00016-TWP-VTW Document 69 Filed 08/16/19 Page 2 of 3 PageID #: 196




 Dated: August 16, 2019             /s/ David J. Hensel
                                    David J. Hensel, #15455-49
                                    HOOVER HULL TURNER LLP
                                    111 Monument Circle, Suite 4400
                                    PO Box 44989
                                    Indianapolis, IN 46244-0989
                                    (317) 822-4400
                                    (317) 822-0234 (fax)
                                    dhensel@hooverhullturner.com

                                    Cary J. Citronberg
                                    Zwerling Citronberg PLLC
                                    114 N. Alfred Street
                                    Alexandria, VA 22314-3011
                                    (703) 684-8000
                                    (703) 684-9700 (fax)
                                    cary@zwerling.com
                                    Attorneys for Defendant, Zachary Talamonti


 Dated: August 16, 2019             /s/ Bradley P. Shepard (with permission)
                                    Josh J. Minkler, #18483-49
                                    Bradley P. Shepard, #24392-49
                                    UNITED STATES ATTORNEY’S OFFICE
                                    10 W. Market Street, Suite 2100
                                    Indianapolis, IN 46204
                                    (317) 226-6333
                                    (317) 226-6125 (fax)
                                    Josh.minkler@usdoj.gov
                                    Brad.shepard@usdoj.gov




                                       2
Case 4:17-cr-00016-TWP-VTW Document 69 Filed 08/16/19 Page 3 of 3 PageID #: 197




                                    CERTIFICATE OF SERVICE

           I certify that on August 16, 2019, a copy of the foregoing Joint Stipulation as to

 Competency was filed electronically. Service of this filing will be made to all ECF-registered

 counsel by operation of the court’s electronic filing system. Parties may access this filing

 through the court’s system.

                                                 /s/ David J. Hensel
                                                 David J. Hensel
                                                 HOOVER HULL TURNER LLP
                                                 111 Monument Circle, Suite 4400
                                                 PO Box 44989
                                                 Indianapolis, IN 46244-0989
                                                 (317) 822-4400
                                                 (317) 822-0234 (fax)
                                                 dhensel@hooverhullturner.com



 1030537




                                                    3
